Virkler v Virkler (2019 NY Slip Op 00711)





Virkler v Virkler


2019 NY Slip Op 00711


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, CURRAN, AND WINSLOW, JJ.


22 CA 18-00590

[*1]JOSEPH L. VIRKLER, PLAINTIFF-RESPONDENT,
vCARRIE B. VIRKLER, DEFENDANT-APPELLANT. 


ALDERMAN AND ALDERMAN, SYRACUSE (RICHARD B. ALDERMAN OF COUNSEL), FOR DEFENDANT-APPELLANT. 
ASSAF & SIEGAL PLLC, ALBANY (DAVID M. SIEGAL OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Lewis County (Hugh A. Gilbert, J.), entered June 19, 2017. The judgment, inter alia, directed plaintiff to pay child support to defendant. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: February 1, 2019
Mark W. Bennett
Clerk of the Court